Citation Nr: 1331066	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  03-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for loss of use of a creative organ, including erectile dysfunction, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for glaucoma, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a dental disorder for VA outpatient treatment purposes only.

(NOTE: The issues of entitlement increased evaluations for hidradenitis suppurativa and a depressive disorder are addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2011, a hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was afforded an opportunity to appear at a new Board hearing, and in March 2013 responded that he does not desire a new Board hearing.  The instant case has been reassigned to the undersigned Acting VLJ.  See 38 C.F.R. § 19.3(b).

This case was previously before the Board in October 2011, at which time the claims were remanded for additional development.  The case is once again before the Board for appellate consideration of the issue on appeal.

In a January 2013 statement, the Veteran asserted he has suffered a stroke due to his recently service-connected hypertension, and also sought to appeal the initial 10 percent evaluation awarded for hypertension.  However, as this statement was not received within one year of the November 2011 rating decision awarding service connection and an initial 10 percent evaluation for hypertension (mailed to the Veteran on December 1, 2011), this statement cannot serve as a valid notice of disagreement with the November 2011 rating decision.  See 38 C.F.R. § 20.302 (2012).  The Board will therefore accept the January 2013 statement as a new claim for an increased evaluation for hypertension.

The issues of service connection for residuals of a stroke and an increased evaluation for hypertension have not been addressed by the RO in the first instance and, therefore, are not within the Board's jurisdiction.  As such, these issues are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of service connection for glaucoma and loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran has been awarded a total disability evaluation based on individual unemployability (TDIU), payable at the 100 percent rate, effective December 28, 2006.


CONCLUSION OF LAW

The criteria for entitlement to Class IV VA outpatient dental treatment have been met.  38 U.S.C.A. §§ 1110, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161(h) (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

A Veteran may be entitled to service connection for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, only for the purpose of receiving VA outpatient dental services and treatment, and only then if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Generally, outpatient dental treatment for qualified recipients may be authorized by the Chief, Dental Service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  Class IV eligible recipients include veterans whose service-connected disabilities are rated at 100 percent or who are entitled to the 100 percent rate by reason of individual unemployability.  38 U.S.C.A. § 1712(a)(1)(G); 38 C.F.R. § 17.161(h).  The Veteran has been awarded TDIU effective from December 28, 2006.  Therefore, the Veteran, as a Class IV veteran, is eligible for VA outpatient dental treatment.  Id.

This is the greatest benefit the Veteran can receive in this case.  As such, to any extent the Veteran may be claiming entitlement to service connection for a dental disorder for treatment purposes based on another theory of entitlement, including in-service trauma to the mandible and teeth, in light of the grant of VA outpatient dental treatment based on his receipt of a TDIU rating, additional consideration under alternative theories of entitlement is not necessary.



ORDER

Entitlement to VA outpatient dental treatment is granted.


REMAND

The Board previously remanded the Veteran's service connection claims in October 2011 with instructions to provide him a VA examination to determine whether his currently diagnosed glaucoma and/or erectile dysfunction (loss of use of a creative organ) is secondary to his service-connected disabilities.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Veteran was provided VA examinations in June and September 2012 for the purpose of addressing secondary service connection.  Unfortunately, the VA examiners' opinions are not sufficient regarding the question of aggravation.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the June and September 2012 examinations do not adequately address the question of aggravation, the Veteran must be provided new VA examinations in conjunction with his claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to address the etiology of any current glaucoma.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination, and the examination report should reflect that such a review was accomplished.  The examiner is requested to provide an opinion as to the following:

a. whether any current glaucoma is at least as likely as not (probability of at least 50 percent) proximately due to (caused by) a service-connected disability, to include as a side effect of any medication prescribed to treat a service-connected disability.

b. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that any current glaucoma has been aggravated (chronically worsened beyond normal progression) by a service-connected disability, to include as a side effect of any medication prescribed to treat a service-connected disability.  

The examiner must provide a thorough rationale for his or her conclusion, including if an opinion cannot be offered without resort to speculation.

2. Schedule the Veteran for the appropriate VA examination to address the etiology of any current erectile dysfunction (loss of use of a creative organ).  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination, and the examination report should reflect that such a review was accomplished.  The examiner is requested to provide an opinion as to the following:

a. whether any current erectile dysfunction is at least as likely as not (probability of at least 50 percent) proximately due to (caused by) a service-connected disability, to include as a side effect of any medication prescribed to treat a service-connected disability.

b. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that any current erectile dysfunction has been aggravated (chronically worsened beyond normal progression) by a service-connected disability, to include as a side effect of any medication prescribed to treat a service-connected disability.  

The examiner must provide a thorough rationale for his or her conclusion, including if an opinion cannot be offered without resort to speculation.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


